Filed 11/18/20 Shin v. Chung CA2/4
         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                        DIVISION FOUR



DAVID DONG SHIN,                                                  B301055

         Plaintiff and Respondent,                                (Los Angeles County
                                                                  Super. Ct. No. BC671510)
         v.

CHRISTINE H. CHUNG, et al,,

         Defendants and Appellants.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, William F. Fahey, Judge. Affirmed.
     Daniel E. Park Law Corporation and Daniel E. Park for
Defendants and Appellants.
     David S. Kim & Associates, David S. Kim and Todd A.
Fuson for Plaintiff and Respondent.
                         INTRODUCTION
       Respondent David Dong Shin sued appellants Christine H.
Chung, aka Hyun Im Kim (Christine) and her adult daughter,
Michele Y. Chung aka Yon Son Chung (Michele), for violations of
the former Uniform Fraudulent Transfer Act (UFTA), former
Civil Code, section 3439, et seq.1 Shin alleged that Christine
fraudulently transferred title of a real property to Michele to
avoid collection on a judgment against Christine. Following a
bench trial, the court found in favor of Shin and voided the grant
deed and corresponding note. The Chungs have not challenged
that finding on appeal.
       Shin then moved for an award of attorney fees under a
remedies provision in the UFTA, Civil Code section 3439.07,
subdivision (a)(3)(C), which allows a creditor to obtain any type of
“relief the circumstances may require,” “[s]ubject to applicable
principles of equity and in accordance with applicable rules of
civil procedure.” The Chungs opposed the motion, but only on the
basis that Shin’s fee request was inadequately supported by
evidence. The court granted the motion and awarded Shin
attorney fees of $103,950.00.
       The Chungs assert two contentions on appeal. First, they
argue that Civil Code section 3439.07, subdivision (a)(3)(C) does
not provide a legal basis for an award of attorney fees. The
Chungs forfeited this contention by failing to raise it below, and
therefore we do not address it. Second, the Chungs contend that

      1 Effective January 1, 2016 the UFTA was superseded by
the Uniform Voidable Transactions Act with respect to transfers
made on or after the effective date. (Civ. Code, § 3439.14, subd.
(a).) Because the transactions at issue in this case occurred prior
to 2016, the UFTA applies. All statutory references are to the
UFTA in effect at the time of the transfers.



                                 2
the trial court abused its discretion in awarding fees because the
fee award was not supported by sufficient evidence. We disagree
and affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       On August 9, 2017, Shin filed a complaint against the
Chungs, alleging that the Chungs engaged in a “fraudulent
scheme to prevent [Shin] and other creditors from enforcing valid
debts.” Shin asserted that Christine was liable to Shin for a debt
of $265,000 plus interest, which had been “upheld by a trial court
judgment” in Los Angeles Superior Court case BC561044.
       Shin alleged that as part of the Chungs’ scheme, in April
2014 Christine transferred to Michele, an unemployed college
student, a deed of trust with assignment of rents on a property on
Coban Road in La Habra Heights (the Coban property). The
transfer was made without reasonably equivalent consideration,
and with the intent to avoid collection on the judgment against
Christine. Shin alleged nine causes of action, including several
violations of the UFTA, civil conspiracy, and conversion. Shin
requested compensatory damages, punitive damages, an
accounting, a constructive trust, declaratory relief, and attorney
fees.
       The case proceeded to a bench trial on August 27 and 28,
2018. Shin’s counsel clarified at trial that he was seeking a
judgment on only the first cause of action for fraudulent transfer
under Civil Code section 3439.04, subdivision (a)(1), and the
ninth cause of action for declaratory relief. The details of the
trial are not relevant to this appeal, and therefore are not
summarized here. The court issued a statement of decision
stating that Shin proved the Chungs’ fraudulent conduct under
Civil Code 3439.04, subdivision (a). The court voided the deed of




                                3
trust from Christine to Michele on the Coban property, as well as
the note purportedly securing that deed of trust. The court
entered a judgment in favor of Shin stating these findings on
October 2, 2018. Following a second trial limited to ascertaining
the value of the Coban property, the court entered an amended
judgment on April 3, 2019, which included an award of costs to
Shin.
       On June 3, 2019, Shin filed a motion seeking an award of
attorney fees in the amount of $158,508.90. He asserted that
“[r]easonable attorney fees are permitted under the UFTA” based
on Civil Code section 3439.07, subdivision (a)(3)(C) (section
3439.07(a)(3)(C)), which allows a creditor to obtain any type of
“relief the circumstances may require,” “[s]ubject to applicable
principles of equity and in accordance with applicable rules of
civil procedure.” Shin contended he was entitled to fees of
$105,672.60 based on a lodestar calculation, plus a 1.5 multiplier
due to the “difficulty” of the case, which included “the behavior of
Defendants and their counsel, . . . who was sanctioned twice in
this case, and who has still not paid those sanctions,” and
“extensive discovery [that] was necessary to root out” the Chungs’
“lies and deceit.”
       The Chungs opposed the motion. They asserted that the
amount of attorney fees Shin requested was unreasonable and
unsupported by evidence. Notably, the Chungs did not contend
that Shin was not entitled to attorney fees.
       The record on appeal does not include any record of the
hearing or the court’s order on the motion. On July 29, 2019, the




                                 4
court entered an amended judgment that included an attorney
fee award of $103,950.00.2 The Chungs timely appealed.
                            DISCUSSION
A.     The Chungs’ appellate contentions are forfeited.
       The Chungs assert on appeal that Shin is not entitled to
attorney fees under the UFTA, because “the statute does not
authorize fees as damages.” Shin contends that the Chungs
forfeited this argument by failing to assert it in the trial court.
The Chungs did not file a reply brief, and therefore they have not
addressed the forfeiture issue in any briefing.
       Shin is correct that “[i]t is a well-established tenet of
appellate jurisprudence that a litigant may not pursue one line of
legal argument in the trial court, and having failed in that
approach, pursue a different . . . line of argument on appeal, thus
depriving the trial court of the opportunity to consider what the
appellant contends on appeal is the real dispute.” (Brandwein v.
Butler (2013) 218 Cal. App. 4th 1485, 1519.) The forfeiture rule
“applies in all civil and criminal proceedings,” and is “designed to
advance efficiency and deter gamesmanship.” (Keener v. Jeld-
Wen, Inc. (2009) 46 Cal. 4th 247, 264.) “Whether an appellate
court will entertain a belatedly raised legal issue always rests
within the court’s discretion.” (Farrar v. Direct Commerce, Inc.
(2017) 9 Cal. App. 5th 1257, 1275.)
       Had the Chungs asserted their legal argument below, the
trial court could have addressed it in the first instance. The
Chungs have not addressed this failure, nor have they asked this
court to exercise its discretion to consider the issue. A finding of

      2The court later entered another amended judgment,
because the July 29, 2019 version omitted the exhibits referenced
in the judgment.



                                 5
forfeiture is warranted under the circumstances. We therefore
find that the Chungs have forfeited their contention that section
3439.07(a)(3)(C) does not authorize an award of attorney fees.
B.     The fee award was supported by substantial
       evidence.
       The Chungs also assert on appeal that the trial court
abused its discretion in granting Shin’s request for attorney fees
because the request was not supported by sufficient evidence.
They argue that the attorney billing records Shin submitted were
so vague “that it is almost impossible for [the Chungs] to figure
out the legal work that has been done so as to evaluate whether
the fee request is reasonable.” The Chungs do not include any
record citations in support of this contention.
       It is well established that the determination of what
constitutes reasonable attorney fees is committed to the
discretion of the trial court, and an attorney fee award will not be
reversed absent an abuse of that discretion. (PLCM Group v.
Drexler (2000) 22 Cal. 4th 1084, 1095-1096.) The court’s judgment
is presumed correct and the burden is on the Chungs as
appellants to demonstrate, on the basis of the record presented,
that the trial court committed an error that justifies reversal.
(Jameson v. Desta (2018) 5 Cal. 5th 594, 609.)
       We find no abuse of discretion here. The record does not
support the Chungs’ contention that the billing records Shin
submitted were too vague to determine what work was done on
the case. Although a few time entries included minimal
explanations such as “meeting” or “emails,” most of the entries
included clear, reasonable descriptions of the work performed.
The Chungs therefore have not met their burden to demonstrate




                                 6
that the trial court abused its discretion by granting Shin’s
request for attorney fees.
                          DISPOSITION
      The attorney fee award is affirmed. Shin is entitled to
recover costs on appeal.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                         COLLINS, J.

We concur:



MANELLA, P. J.



CURREY, J.




                              7